Case 5:19-cv-00183-DSF-KK Document 98 Filed 07/13/20 Page 1 of 10 Page ID #:1687




   1
   2
   3
   4
   5
   6
                               UNITED STATES DISTRICT COURT
   7
                             CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    AARON RAISER,                                 Case No. EDCV 19-183-DSF (KK)
  11                               Plaintiff,
  12                          v.                      ORDER ACCEPTING AMENDED
                                                      FINDINGS AND
  13    CITY OF MURRIETA, ET AL.,                     RECOMMENDATION OF UNITED
                                                      STATES MAGISTRATE JUDGE
  14                               Defendant(s).
  15
  16
  17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
  18   Complaint, the relevant records on file, and the Amended Report and
  19   Recommendation of the United States Magistrate Judge. The Court has engaged in de
  20   novo review of those portions of the Amended Report to which Plaintiff has
  21   objected. The Court accepts the findings and recommendation of the Magistrate
  22   Judge.
  23            IT IS THEREFORE ORDERED that (1) Defendants’ Motion to Dismiss is
  24   GRANTED; (2) Claims Two, Three, Five, Eight, Nine, Ten, Eleven, and Twelve in
  25   the First Amended Complaint are DISMISSED with prejudice and without leave to
  26   amend; (3) all other claims in the First Amended Complaint are DISMISSED with
  27   leave to amend; and (4) Plaintiff’s Motion for Partial Summary Judgmnet is DENIED
  28   as MOOT.
Case 5:19-cv-00183-DSF-KK Document 98 Filed 07/13/20 Page 2 of 10 Page ID #:1688




   1         IT IS FURTHER ORDERED THAT within twenty-one (21) days of the
   2   service date of this Order, Plaintiff choose one of the following options:
   3         1.      Plaintiff may file a Second Amended Complaint to attempt to cure the
   4   deficiencies discussed in the Amended Report and Recommendation regarding claims
   5   that have not been dismissed with prejudice in this Order. The Clerk of Court is
   6   directed to mail Plaintiff a blank Central District civil rights complaint form to use for
   7   filing the Second Amended Complaint, which the Court encourages Plaintiff to use.
   8         If Plaintiff chooses to file a Second Amended Complaint, he must clearly
   9   designate on the face of the document that it is the “Second Amended Complaint,” it
  10   must bear the docket number assigned to this case, and it must be retyped or
  11   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
  12   include new defendants or allegations that are not reasonably related to the claims
  13   asserted in the First Amended Complaint. In addition, the Second Amended
  14   Complaint must be complete without reference to the First Amended Complaint,
  15   Complaint, or any other pleading, attachment, or document.
  16         An amended complaint supersedes the preceding complaint. Ferdik v.
  17   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
  18   all preceding complaints as nonexistent. Id. Any claim raised in a preceding
  19   complaint and not dismissed with prejudice is waived if it is not raised again in
  20   the Second Amended Complaint. Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th
  21   Cir. 2012).
  22         The Court advises Plaintiff that it generally will not be well-disposed toward
  23   another dismissal with leave to amend if Plaintiff files a Second Amended Complaint
  24   that continues to include claims on which relief cannot be granted. “[A] district
  25   court’s discretion over amendments is especially broad ‘where the court has already
  26   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
  27   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
  28                                               2
Case 5:19-cv-00183-DSF-KK Document 98 Filed 07/13/20 Page 3 of 10 Page ID #:1689




   1   1261. Thus, if Plaintiff files a Second Amended Complaint with claims on
   2   which relief cannot be granted, the Second Amended Complaint will be
   3   dismissed without leave to amend and with prejudice.
   4         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
   5   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
   6   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
   7   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
   8         Plaintiff is explicitly cautioned that failure to timely respond to this
   9   Order will result in this action being dismissed for failure to state a claim, or
  10   for failure to prosecute and/or obey Court orders pursuant to Federal Rule of
  11   Civil Procedure 41(b).
  12
  13         IT IS SO ORDERED.
  14   DATED: July 13, 2020
  15                                            Honorable Dale S. Fischer
                                                UNITED STATES DISTRICT JUDGE
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                               3
      Case 5:19-cv-00183-DSF-KK Document 98 Filed 07/13/20 Page 4 of 10 Page ID #:1690


 FULL NAME


 COMMITTED NAME (if different)



 FULL ADDRESS INCLUDING NAME OF INSTITUTION




 PRISON NUMBER (if applicable)




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NUMBER

                                                                                          To be supplied by the Clerk
                                                  PLAINTIFF,
                                  v.
                                                                           CIVIL RIGHTS COMPLAINT
                                                                               PURSUANT TO (Check one)
                                                                 G 42 U.S.C. § 1983
                                              DEFENDANT(S).
                                                                 G Bivens v. Six Unknown Agents 403 U.S. 388 (1971)

A. PREVIOUS LAWSUITS

    1. Have you brought any other lawsuits in a federal court while a prisoner: G Yes          G No

    2. If your answer to “1.” is yes, how many?

          Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional lawsuits on an
          attached piece of paper using the same outline.)




                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                            Page 1 of 6
      Case 5:19-cv-00183-DSF-KK Document 98 Filed 07/13/20 Page 5 of 10 Page ID #:1691
         a. Parties to this previous lawsuit:
            Plaintiff


               Defendants


         b. Court


         c. Docket or case number
         d. Name of judge to whom case was assigned
         e. Disposition (For example: Was the case dismissed? If so, what was the basis for dismissal? Was it
               appealed? Is it still pending?)
         f.    Issues raised:




         g. Approximate date of filing lawsuit:
         h. Approximate date of disposition


B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

    1. Is there a grievance procedure available at the institution where the events relating to your current complaint
       occurred? G Yes G No

    2. Have you filed a grievance concerning the facts relating to your current complaint? G Yes                          G No

         If your answer is no, explain why not




    3. Is the grievance procedure completed? G Yes                G No

         If your answer is no, explain why not



    4. Please attach copies of papers related to the grievance procedure.

C. JURISDICTION

    This complaint alleges that the civil rights of plaintiff
                                                                                               (print plaintiff's name)
    who presently resides at                                                                                                               ,
                                                                 (mailing address or place of confinement)
    were violated by the actions of the defendant(s) named below, which actions were directed against plaintiff at

                                                 (institution/city where violation occurred)


                                                      CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                                     Page 2 of 6
      Case 5:19-cv-00183-DSF-KK Document 98 Filed 07/13/20 Page 6 of 10 Page ID #:1692


    on (date or dates)                                   ,                          ,                                .
                                    (Claim I)                      (Claim II)                   (Claim III)

    NOTE:       You need not name more than one defendant or allege more than one claim. If you are naming more than
                five (5) defendants, make a copy of this page to provide the information for additional defendants.

    1. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    2. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    3. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




                                                         CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                         Page 3 of 6
      Case 5:19-cv-00183-DSF-KK Document 98 Filed 07/13/20 Page 7 of 10 Page ID #:1693

    4. Defendant                                                                                     resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    5. Defendant                                                                                     resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




                                                         CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                        Page 4 of 6
      Case 5:19-cv-00183-DSF-KK Document 98 Filed 07/13/20 Page 8 of 10 Page ID #:1694
D. CLAIMS*
                                                         CLAIM I
    The following civil right has been violated:




    Supporting Facts: Include all facts you consider important. State the facts clearly, in your own words, and without
    citing legal authority or argument. Be certain you describe, in separately numbered paragraphs, exactly what each
    DEFENDANT (by name) did to violate your right.




    *If there is more than one claim, describe the additional claim(s) on another attached piece of paper using the same
    outline.


                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                     Page 5 of 6
      Case 5:19-cv-00183-DSF-KK Document 98 Filed 07/13/20 Page 9 of 10 Page ID #:1695
E. REQUEST FOR RELIEF

    I believe that I am entitled to the following specific relief:




                  (Date)                                                (Signature of Plaintiff)




                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                       Page 6 of 6
     Case 5:19-cv-00183-DSF-KK Document 98 Filed 07/13/20 Page 10 of 10 Page ID #:1696




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
